United States Court of Appeals
                                                                Fifth Circuit
                                                             F I L E D
               IN THE UNITED STATES COURT OF APPEALS
                       FOR THE FIFTH CIRCUIT                 October 5, 2006

                                                          Charles R. Fulbruge III
                                                                  Clerk
                            No. 06-50177
                        Conference Calendar


UNITED STATES OF AMERICA,

                                    Plaintiff-Appellee,

versus

PEDRO AVILA-RODRIGUEZ, also known as Juan Carlos
Sanchez-Avila, also known as Juan Carlos Sanchez,

                                    Defendant-Appellant.

                        --------------------
           Appeal from the United States District Court
                 for the Western District of Texas
                       USDC No. 3:05-CR-1857
                        --------------------

Before JONES, Chief Judge, and SMITH and STEWART, Circuit Judges.

PER CURIAM:*

     Appealing the Judgment in a Criminal Case, Pedro Avila-

Rodriguez raises arguments that are foreclosed by United States

v. Esparza-Gonzalez, 268 F.3d 272, 273-74 (5th Cir. 2001), which

held that a defendant must allege prejudice resulting from the

district court’s failure to ask the defendant directly whether

the defendant has read and discussed the presentence report with

counsel.   The Government’s motion for summary affirmance is

GRANTED, and the judgment of the district court is AFFIRMED.


     *
       Pursuant to 5TH CIR. R. 47.5, the court has determined that
this opinion should not be published and is not precedent except
under the limited circumstances set forth in 5TH CIR. R. 47.5.4.